EIGINAL                                               08/12/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: PR 06-0544


                                           PR 06-0544


IN RE PETITION OF JOHN D. MAGNUSON FOR
REINSTATEMENT TO ACTIVE STATUS IN THE                                     ORDER
BAR OF MONTANA



       John D. Magnuson has petitioned the Court for reinstatement to active status in the
State Bar ofMontana. Magnuson was placed on inactive status on July 12,2021,for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Magnuson has provided a letter from the State Bar certifying that
Magnuson has now completed all CLE requirements for that reporting year, in accordance
with Rule 13 ofthe CLE Rules. The Petition states that Magnuson is not currently subject
to disciplinary proceedings and has not committed any acts or omissions sanctionable
under the Rules of Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition ofJohn D. Magnuson for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Magnuson shall be
reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this ADIAday of August, 2021.



                                                               Chief Justi




                      AUG 1 2 2021
                                                          (re?-4-t't
                    Bowen Greenwood
                  Clerk of Suprema Court
                     State of Montana
    Justices




2